             Case 4:19-cv-00001-RCC Document 18 Filed 02/08/19 Page 1 of 1



AO 399 (01/09} Waiver of the Service of Summons


                                     UNITED STATES DISTRICT COURT
                                                                       for the
                                                                 District of Arizcma

                     Don William Herrbd                                      )
                             Plaimijf                                        )
                               V.                                            )    Civil Action No. 4:19-cv-1

                                                                             ~
Commissioner of Social Security Administration, et al
                            Defendant

                                            WAIVER OF THE SERVICE OF SUMMONS

To:     Susan M. Rotkis, Esq.
             (Name of the plaintiff's attorney or unrepresented plaintiff)

          I have received yoilr request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver fonn, and a prepaid means ofretuming one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in. this case.
         I understamf tha\ I; or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons ot of service.
        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                01/18/2019            , the date \IV.hen this request was sent (or 90 days ifit was sent outside the
United States}. If I fail to do so, a default judgment will J,e entered against me or the entity l represent.

Date:          01/18/2019


               JPMorgan Chase & Company                                                                 Nicole Goodwin: ., Esq.
        Printed name ofparty waiving service ofsummons                                                         Printed name
                                                                                                       GreenbergTraurig
                                                                                             2375 East.Camelback Road, Suite 700
                                                                                                   Phoenix, Arizona 85016
                                                                                                                  Address

                                                                                                        9oodwinn@9..;;;.tla;;;..;wc.:c.c::.co=m"'------
                                                                                                              £-mai/ address

                                                                                                            (602) 445-8454
                                                                                                             Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedurerequires certain defendants to c:ooperdte in saving unnecessary·expenses ofservingasummons
and complaint A defendant who is located in the United States and who fails to return a.signed waiver of service requested by a plaintiff located in
the United States will be required to pay the .expenses of service, unless the defendant shows good cause for the failure.
          "Good cause" does not include a belief that the lawsuit.is groundless, or that it has been brought in an•impi'opet venue, or that the court has
no jurisdiction over, this matter o.r over .the defendant or the defendant's property.
          lfthe waiver is signed and returned, yo,u can still. make these and all other defenses and objections, hut you cannot object to the absence of
a sum:mons or of service.
           If you wai:ve service, then you must.; within the time specified on the waiver 1onn, serve an answeror a 1notion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver fonn; you are allowed more time to respond than if a summons had been served.
